FILED
                              NOT FOR PUBLICATION                            JUN 09 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FEDERICO CIBRIAN CONTRERAS;                      No. 07-72163
MARIA DE JESUS SANCHEZ
QUINTERO,                                        Agency Nos. A095-191-836
                                                             A095-191-837
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Federico Cibrian Contreras and Maria de Jesus Sanchez Quintero, husband

and wife and natives and citizens of Mexico, petition for review of an order of the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Board of Immigration Appeals (“BIA”) dismissing their appeal from an

immigration judge’s decision denying their applications for cancellation of

removal and denying their motion to remand. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand, de Jesus Melendez v. Gonzales, 503 F.3d 1019, 1023 (9th Cir. 2007), and

we dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). We do not reach petitioners’ contention regarding physical presence

because the hardship determination is dispositive. See 8 U.S.C. § 1229b(b)(1).

      The BIA did not abuse its discretion by denying the motion to remand

because the BIA considered the evidence petitioners submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s

denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or

contrary to law”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                        07-72163